Exhibit 10.1
 
AMENDMENT NUMBER THREE TO CREDIT AGREEMENT
 
THIS AMENDMENT NUMBER THREE TO CREDIT AGREEMENT (this “Amendment”), dated March
23, 2015, is entered into by and among WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
each Lender party hereto, and ASURE SOFTWARE, INC., a Delaware corporation
(“Borrower”).
 
RECITALS
 
A.           Borrower, Agent and the financial institutions party thereto (the
“Lenders”) have previously entered into that certain Credit Agreement, dated as
of March 20, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain loans and financial accommodations available to Borrower.  Capitalized
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement.
 
B.           Borrower has requested that Agent and the Lenders amend the Credit
Agreement to revise certain of the financial covenants.  The Lender Group has
agreed to such amendment pursuant to the terms hereunder.
 
AMENDMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1. Amendment to Section 6.6 of Credit Agreement.  Effective upon the Third
Amendment Effective Date (as defined in Section 3 below), Section 6.6(a) of the
Credit Agreement is hereby amended and replaced by the following:
 
(a)           Except in connection with Refinancing Indebtedness permitted by
Section 6.1,
 
(i)           optionally prepay, redeem, defease, purchase, or otherwise acquire
any Indebtedness of Borrower or its Subsidiaries, other than (A) the Obligations
in accordance with this Agreement, (B) Permitted Intercompany Advances, or (C)
that certain Subordinated Promissory Note in the original principal amount of
$753,929.26, dated as of August 8, 2014, by Borrower in favor of Roomtag, LLC
(the “Roomtag Note”) so long as (1) no Event of Default has occurred and is
continuing or would result therefrom, and (2) the sum of Availability plus
Qualified Cash is not less than $4,000,000 after giving effect to such payment,
or
 
(ii)           make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions (provided, that a prepayment of the Roomtag Note in accordance with
the terms of Section 6.6(a)(i)(C) will not be a violation of this Section
6.6(a)(ii)), or
 
2. Amendment to Section 7 of Credit Agreement.  Effective upon the Third
Amendment Effective Date (as defined in Section 3 below), Section 7(b) of the
Credit Agreement is hereby amended and replaced by the following:
 
 
(b)
Leverage Ratio.  Have a Leverage Ratio, measured on a quarter-end basis, of not
greater than the applicable ratio set forth in the following table for the
applicable date set forth opposite thereto:

 
 
1

--------------------------------------------------------------------------------

 
 
Applicable Ratio
Applicable Date(s)
3.50:1.00
June 30, 2014
3.60:1.00
September 30, 2014
3.35:1.00
December 31, 2014
3.50:1.00
March 31, 2015
3.50:1.00
June 30, 2015
3.20:1.00
September 30, 2015
3.20:1.00
December 31, 2015
3.00:1.00
March 31, 2016
2.75:1.00
June 30, 2016
2.75:1.00
September 30, 2016
2.50:1.00
December 31, 2016
2.25:1.00
March 31, 2017
2.25:1.00
June 30, 2017
2.00:1.00
September 30, 2017
2.00:1.00
December 31, 2017
1.75:1.00
March 31, 2018
1.75:1.00
June 30, 2018
1.50:1.00
September 30, 2018, and the last day of each quarter thereafter



3. Conditions Precedent to Amendment Number Three.  This Amendment shall become
effective as of the date hereof (such date, the “Third Amendment Effective
Date”) upon satisfaction or waiver by the Lender Group of each of the following
conditions precedent:
 
(a) Certain Documents.  Agent shall have received (i) this Amendment, duly
executed by Borrower and (ii) that certain Amended and Restated Fee Letter, by
and between Borrower and Agent dated as of even date herewith (the “Amended and
Restated Fee Letter”), duly executed by Borrower.
 
(b) Representations and Warranties.  Immediately after giving effect to this
Amendment, except to the extent any such representation and warranty solely
relates to an earlier specified date, the representations and warranties
contained in Section 4 below shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any portion
of any representation and warranty that already is qualified or modified by
materiality in the text thereof).
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Fees and Expenses Paid.  There shall have been paid to Agent (i) for the Pro
Rata account of Agent and each Lender, the amendment fee provided in the Amended
and Restated Fee Letter, which shall be fully earned, due and payable on the
Third Amendment Effective Date, and (ii) for the account of Agent, all fees and
expenses (including fees and expenses of counsel to Agent) incurred in
connection with this Amendment and the transactions contemplated hereby, and all
other fees and expenses due and payable on or before the date hereof under any
Loan Document.
 
4. Representations and Warranties.  Borrower represents and warrants as follows:
 
(a) Authority.  Borrower has the requisite corporate power and authority to
execute and deliver this Amendment and the Amended and Restated Fee Letter, and
to perform its obligations hereunder and under the Loan Documents (as amended
hereby) to which it is a party.  The execution, delivery and performance by
Borrower of this Amendment and the Amended and Restated Fee Letter have been
duly approved by all necessary corporate action, have received all necessary
governmental approval, if any, and do not contravene any law or any contractual
restrictions binding on Borrower.
 
(b) Enforceability.  Each of this Amendment and the Amended and Restated Fee
Letter has been duly executed and delivered by Borrower.  Each of this
Amendment, the Credit Agreement (as amended or modified hereby), and the Amended
and Restated Fee Letter is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, and is in full force
and effect, except to the extent that (i) the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights or
general principles of equity or (ii) the availability of the remedies of
specific performance or injunctive relief are subject to the discretion of the
court before which any proceeding therefor may be brought.
 
(c) Representations and Warranties.  Immediately after giving effect to this
Amendment, the representations and warranties contained in the Credit Agreement
are true, complete and accurate in all respects as of the date hereof, except
for representations and warranties which relate exclusively to an earlier date,
which shall be true and correct in all respects as of such earlier date.
 
(d) Merger of Guarantors.  All Subsidiaries of Borrower who were previously
Guarantors have been merged into Borrower, with Borrower as the surviving
entity, pursuant to one or more transactions permitted under Section 6.3(a) of
the Credit Agreement.
 
(e) No Default.  Immediately after giving effect to this Amendment, no Default
or Event of Default has occurred and is continuing.
 
5. No Waiver.  The execution of this Amendment and any documents related hereto
shall not be deemed to be a waiver of any Default or Event of Default under the
Credit Agreement or breach, default or event of default under any Loan Document,
whether or not known to Agent or any of the Lenders and whether or not existing
as of the date hereof.
 
6. Release.
 
(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Borrower, on behalf of itself, and its successors,
assigns and other legal representatives (Borrower and all such other persons
being hereinafter referred to collectively as “Releasors” and individually as a
“Releasor”), hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Agent, each Lender, and its successors and
assigns, and its present and former shareholders, affiliates, subsidiaries,
divisions, predecessors, directors, officers, attorneys, employees, agents and
other representatives (Agent, each Lender and all such other persons being
hereinafter referred to collectively as “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set off, demands and liabilities whatsoever
(individually, an “Indemnified Claim” and collectively, “Indemnified Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which Releasors may now or hereafter own, hold, have or claim to
have against Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, for or on account of, or in
relation to, or in any way in connection with any of the Agreement or any of the
other Loan Documents or transactions thereunder or related thereto.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) It is the intention of Borrower that this Amendment and the release set
forth above shall constitute a full and final accord and satisfaction of all
claims that may have or hereafter be deemed to have against Releasees as set
forth herein.  In furtherance of this intention, Borrower, on behalf of itself
and each other Releasor, expressly waives any statutory or common law provision
that would otherwise prevent the release set forth above from extending to
claims that are not currently known or suspected to exist in any Releasor’s
favor at the time of executing this Amendment and which, if known by Releasors,
might have materially affected the agreement as provided for
hereunder.  Borrower, on behalf of itself and each other Releasor, acknowledges
that it is familiar with Section 1542 of California Civil Code:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Borrower, on behalf of itself and each other Releasor, waives and releases any
rights or benefits that they may have under Section 1542 to the full extent that
they may lawfully waive such rights and benefits, and Borrower, on behalf of
itself and each other Releasor, acknowledges that it understands the
significance and consequences of the waiver of the provisions of Section 1542
and that it has been advised by counsel as to the significance and consequences
of this waiver.
 
(c) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
 
(d) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.
 
7. Choice of Law and Venue; Jury Trial Waiver. THIS AMENDMENT SHALL BE SUBJECT
TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND
JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
 
8. Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument.  Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or
other electronic method of transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.
 
9. Reference to and Effect on the Loan Documents.
 
(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Borrower without defense, offset,
claim or contribution.
 
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.
 
(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
 
10. Ratification.  Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof.
 
11. Estoppel.  To induce Agent to enter into this Amendment and to continue to
make advances to Borrower under the Credit Agreement, Borrower hereby
acknowledges and agrees that, immediately before and after giving effect to this
Amendment, as of the date hereof, there exists no Default or Event of Default
and no right of offset, defense, counterclaim or objection in favor of Borrower
or any Guarantor as against Agent or any Lender with respect to the Obligations.
 
 [The remainder of the page is intentionally left blank.]
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 


BORROWER:
 
ASURE SOFTWARE, INC.,
a Delaware corporation
 
 
By:                                                                       
Name:
Title:
 

 
 
 

 
 
 

--------------------------------------------------------------------------------

 


WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Agent and sole Lender




By:                                                                       
Name:
Title:



 
 
 
 